Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 17, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 17, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00985-CV
____________
 
IN RE SQUARE D COMPANY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On September 20, 2005, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004);  see also
Tex. R. App. P. 52.
Relator has failed to establish it is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus.
PER CURIAM
Petition Denied and Memorandum
Opinion filed November 17, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do not
Publish ‑ Tex. R. App. P. 47.3(b).